 
 
Exhibit 10.3
 
FIRST AMENDMENT TO DEBT PURCHASE AGREEMENT
 
This FIRST AMENDMENT TO DEBT PURCHASE AGREEMENT (the "Amendment") is
 
dated effective as of the 15th day of August, 2016 (the "Effective Date"), by
and among TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited
partnership, with an address of 3960 Howard Hughes Parkway, Suite 500, Las
Vegas, NV 89169 ("Assignor" or "Lender"), OLD MAIN CAPITAL, LLC ("Assignee" or
"Old Main"), and GROWLIFE, INC., a Delaware corporation (the "Borrower").
 
RECITALS
 
WHEREAS, the Lender, Old Main and the Borrower entered into a Debt Purchase
Agreement dated as of April 30, 2016 (the "DPA"); and
 
WHEREAS, the Lender sought to terminate the DPA pursuant to the terms thereof by
sending a written termination letter to Old Main dated August 8, 2016 (the
"Termination Letter"); and
 
WHEREAS, the Lender and Old Main have agreed to rescind the Termination Letter,
and further agreed that the DPA shall continue in full force and effect in
accordance with its terms, as amended by this Amendment;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:
 
1.                Recitals. The recitations set forth in the preamble of this
Amendment are true and correct and incorporated herein by this reference.
 
2.                Capitalized Terms. All capitalized terms used in this
Amendment shall have the same meaning ascribed to them in the DPA or the
Purchase Agreement, except as otherwise specifically set forth herein.
 
3.            Conflicts. In the event of any conflict or ambiguity by and
between the terms and provisions of this Amendment and the terms and provisions
of the DPA, the terms and provisions of this Amendment shall control, but only
to the extent of any such conflict or ambiguity.
 
4.            Termination Rescinded. Old Main and Lender hereby agree that the
Termination Letter is hereby rescinded and of not force or effect, and that the
DPA shall continue in full force and effect in accordance with its terms, as
amended by this Amendment.
 
5.            Purchase by Old Main of Additional Tranches. The parties agree and
acknowledge that Old Main has, as of the date hereof, purchased Four Hundred
Fifty Thousand Dollars ($450,000) of the Assigned Debt under the DPA. The
parties agree that, from and after the date of this Amendment, Old Main shall
only have the right to purchase from the Lender two additional Purchase Tranches
of the Assigned Debt, each in the amount of One Hundred Fifty Thousand Dollars
($150,000), the first of such additional Purchase Tranches (the "First
Additional Tranche") to be closed, and the Applicable Purchase Price therefor
paid to Lender, by no later than August 25, 2016, and the second of such
additional Purchase Tranches (the "Second Additional Tranche," and together with
the First Additional Tranche, the "Additional Tranches") to be closed, and the
Applicable Purchase Price therefor paid to Lender, by no later than September
25, 2016; provided, however, nothing herein shall prevent Old Main
 
 

 
 
from electing to purchase the Additional Tranches at earlier dates by written
notice to Lender delivered prior to the applicable Purchase Tranche Closing.
 
 
6.            Termination. If Old Main fails to close and fund either of the
Additional Tranches by the dates set forth in Section 5 above, as applicable,
then Lender shall have the right to terminate the DPA at any time thereafter
upon written notice to Old Main, such notice to be deemed effectively delivered
hereunder if sent by e-mail to Adam Long, at Adam@oldmaincapital.com, which
termination shall be effective immediately upon delivery of such notice. In
addition, the DPA shall automatically terminate, without any further need for
notice to any of the parties hereto, or any other Person, upon the earlier to
occur of: (i) Old Main successfully closing and paying the Applicable Purchase
Price for each of the Additional Tranches; or (ii) upon Old Main's failure to
close and pay the Applicable Purchase Price for any of the Additional Tranches
by the dates set forth in Section 5 above.
 
 
7.            Sale of Additional Debt. Notwithstanding anything contained in the
DPA to the contrary, Old Main agrees and acknowledges that Lender shall have the
right, from time to time, in its sole and absolute discretion, to: (i) sell any
portion of the Assigned Debt other than the Additional Tranches, to any other
Person; or (ii) accept payments (or agree to accept payments), from any Person,
towards any portion of the Assigned Debt other than the Additional Tranches.
 
 
8.            Execution. This Amendment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Amendment. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a ".pdf ” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or ".pdf ” signature page was an
original thereof.
 
 
[Signatures on the following page]
 
 

 
 
 
IN WITNESS WHEREOF, Old Main, Lender and Borrower have executed this Agreement
as of the date above first written.
 
 
Lender:
 
 
 
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
 
 
 
 
August 15, 2016

By:  
/s/  TCA Global Credit Fund GP, Ltd.
 
 
 
General Partner
 
 
 
 
 

 


 
 
 
 
 
 
 
 
By:  
/s/ Robert Press
 
August 15, 2016 
 
Robert Press
 
 
 
Director
 

 


 
Old Main:
 
 
 
 
 
OLD MAIN CAPITAL, LLC
 
 
 
 
 
 
By:  
/s/  Adam Long
 
August 15, 2016 
 
Adam Long
 
 
 
President
 

 


 

 
 
IN WITNESS WHEREOF, Old Main, Lender and Borrower have executed this Agreement
as of the date above first written.
 
Borrower:
 
 
 
GROWLIFE, INC., a Delaware corporation
 
 
 
 
 
August 15, 2016
By:  
/s/ Marco Hegyi
 
 
 
Marco Hegyi
 
 
 
CEO
 

 